En Juez Presidente Sr. Hernandez,
emitió la opinión del tribunal.
Jnan Claudio Vázquez, de estado casado, promovió una información ante la Corte de Distrito de Hum acao para acre-ditar el dominio de una finca de 24 cuerdas, que valora en $300, radicada en el barrio de Quemados del término municipal de San Lorenzo.
El juez aprobó el expediente por orden de 18 de enero de 1915 y ordenó que el dominio de la finca se inscribiera en el Eegistro de la Propiedad de Caguas a favor de Juan Claudio Vázquez.
Presentada en el Eegistro de la Propiedad de Caguas copia certificada de la orden anterior, el registrador se negó a inscribirla “por no constar de dicha resolución que fuera oído el ministerio fiscal, a tenor de lo dispuesto en la regla 3a. del artículo 395 de la Ley Hipotecaria”, y tomó anota-ción preventiva a favor del promovente con los' defectos sub-sanables de no expresarse la equivalencia de la cabida de la finca al sistema métrico decimal ni el estado civil de Juan Claudio Vázquez cuando adquirió la finca.
La calificación del registrador consignada en nota de 1°. de agosto de 1919, está sometida a nuestra consideración a virtud de recurso gubernativo contra ella interpuesto.
Ciertamente que el artículo 395 de la Ley Hipotecaria, al marcar las formalidades que deben llenarse para justifi-car el dominio de un bien inmueble, establece en su regla 3ª. que el juez oirá por escrito sobre la reclamaciones y prue-bas que se hubiesen presentado, al ministerio fiscal y a los demás que hayan concurrido al juicio, cuya audiencia según *871la regla 6ª. será verbal cuando el valor del inmueble no ex-cediere de 1,000 pesos. Bn el presente caso el valor del in-mueble es. de $300 y, por tanto, la audiencia no tenía que ser escrita sino verbal.
La falta de audiencia verbal al ministerio fiscal que sirve de fundamento a la nota recurrida no envuelve una falta sustancial que vicie de nulidad el expediente y justifique el proceder del registrador, cuya función al calificar la reso-lución aprobatoria del dominio debió limitarse a examinar si el juez que la dictó tenía jurisdicción para hacerlo, si se dictó en procedimiento debido, si fueron citadas las partes que la ley señala y si contenía todos los elementos necesarios que debían expresarse en la inscripción. Ninguno de esos defectos ha sido observado por el registrador.
El ministerio fiscal, por más que fué citado para la in-formación según, se consigna en la resolución de 18 de enero de 1915, no reclamó contra la falta de audiencia ni interpuso recurso de apelación para el cumplimiento de ese requisito, cuyo recurso pudo interponer según la regla 4ª. del artículo 395 ya citado, quedando así subsanada aquella falta.
El artículo 440 del Eeglamento para la ejecución de la Ley Hipotecaria previene que las inscripciones que deban verificarse para acreditar el dominio o la posesión que se haya justificado por los medios establecidos en el artículo 390 y siguientes de la ley, se acomodarán a las regias que para las inscripciones en general determinan la ley y el re-glamento, y además expresarán las circunstancias particu-lares que convengan a cada caso según resulten de los do-cumentos presentados al registro para obtener la inscripción. Las reglas que para las inscripciones en general determinan la Ley Hipotecaria y su reglamento están comprendidas' en el artículo 9 de dicha ley y 63 de su reglamento; y por lo que toca a las inscripciones de dominio y posesión, el artículo 35 del Begiamentó consigna la regla especial de que se hará siempre constar en ellas la procedencia inmediata y el es-tado actual de la posesión de los bienes inscritos. •
*872La resolución declaratoria de dominio a que se refiere el presente recurso contiene todos los elementos necesarios para llevar a efecto la inscripción denegada y como liemos dicto antes tampoco adolece de defecto sustancial que la vicie o anule. Esa resolución expresa la naturaleza, situación y lin-deros del inmueble que se trata de inscribir y su medida superficial con arreglo a la usada en el país, faltando sólo la expresión de su equivalencia al sistema métrico decimal; la naturaleza del título y su fecba con expresión no sólo del procedimiento seguido para obtenerlo,’que es el autorizado por el artículo 395 de la Ley Hipotecaria, sino también el. resultado de las pruebas practicadas ante la corte, el nom-bre y apellido de la persona a cuyo favor se ba, de verificar la inscripción, el estado, mayoría de edad y vecindad de dicha persona, los nombres y apellidos de las personas de quie-nes procede inmediatamente el inmueble, la citación del mi-nisterio fiscal y de las demás personas que la ley previene sean citadas, y el nombre y residencia del tribunal que au-torizó el título. Ramos v. El Registrador, 16 D. P. R. 60.
Nada bay que impida verificar la inscripción.
. Los defectos subsanables apuntados por el registrador exis-ten, pues no se ba expresado la cabida de la finca según el sistema métrico decimal, lo que puede hacerse fácilmente, y tampoco aparece cuál fuera el estado civil de Juan Claudio Vázquez al adquirir la finca de que se trata, por más que ■consta que era casado al promover la información de do-minio. ’ Pudo ser casado al promover la información y sol-tero o Adudo en la fecba o fechas de la adquisición.
Es de revocarse la nota recurrida y ordenarse que se ve-rifique la inscripción denegada con los defectos subsanables de que se deja hecho mérito.

Revocada la nota y ordenada la inscripción con los defectos subsaAiables apuntados.

Jueces concurrentes: Sres. Asociados del Toro y Aldrey.
*873Los Jueces Asociados Sres. Wolf y Hutchison no loma-ron parte en la resolución de este caso.